Citation Nr: 9910528	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-42 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
dental treatment not previously authorized which was rendered 
at a private facility on January 15, 1993, January 20, 1993, 
and May 21, 1993.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The appellant had active service from January 1986 to July 
1988, and from March 1991 to June 1992.  

This matter comes before the Board on appeal of a November 
1993 determination by the VA Medical Center located in Bay 
Pines, Florida.  The veteran's current whereabouts are 
unknown and the claims folder is now under the control of the 
RO in St. Petersburg, Florida.  

In March 1997, the case was remanded by the Board for 
additional development and consideration of potential 
additional issues.  However, the veteran no longer resided at 
his address of record and could not be located by either the 
VA or his service representative.  Thus, much of the 
requested development could not be accomplished.  A rating 
action in April 1998 did grant service connection for several 
teeth including tooth # 9.  The only issue developed for 
appellate review and properly before the Board at this time 
is that set out on the title page.


FINDING OF FACT

The veteran has not asserted that the dental treatment 
rendered at a private facility on January 15, 1993, January 
20, 1993, and May 21, 1993, was for a medical emergency and 
that delay would have been hazardous to his life or health.


CONCLUSION OF LAW

The claim for entitlement to payment or reimbursement for the 
cost of dental treatment not previously authorized which was 
rendered at a private facility on January 15, 1993, January 
20, 1993, and May 21, 1993, is not well grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran filed his initial claim for 
outpatient dental treatment in June 1992.  In August 1992, 
the veteran was advised by the VA that he must be examined to 
determine his dental needs.  He was advised to see a private 
dentist of his choice for examination only and that the 
results of that examination to include x-rays should be 
furnished to the VA .  Based on the examination report, the 
VA would determine what treatment was necessary and provide 
authorization for such treatment.  

The veteran underwent dental examination in November 1992 and 
the examiner advised the VA that treatment of teeth 14 and 18 
was necessary at a total cost of $1,112.  In April 1993, the 
treatment plan submitted by the private dentist was approved 
by the VA with the only modification being a downward 
adjustment in the total cost to $990.  

The record shows that in January 1993, the veteran had a 
problem with tooth #9 and was treated by a private dentist 
during that month and again in May 1993.  In May 1993, after 
this treatment had been completed, the veteran asked that his 
dental treatment authorization be extended to include tooth 
#9.  His request was denied as no treatment for tooth #9 had 
been authorized and tooth #9 was not service connected at 
that time.  The record also shows that the veteran has paid 
the private dentist for the treatment of tooth #9.  

Criteria.  In a claim for reimbursement of unauthorized 
private medical care, as in any other claim, it is necessary 
for the claimant to submit a "well-grounded claim," i.e., 
one that is plausible, meritorious on its own or capable of 
substantiation.  It must be a claim that is "possible," 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  38 U.S.C.A. 
§ 5107.  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows: (1) the care or services not previously 
authorized at the private medical facility must, initially, 
rendered for an adjudicated service-connected disability, or 
for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (2) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (3) federal facilities 
were not feasibly available. 38 C.F.R. § 17.120.  (1998)

Analysis.  The record shows that while the authorization for 
the treatment plan for teeth #14 and 18 was pending, the 
veteran received dental treatment for tooth #9 in January 
1993.  There had been no authorization of any dental 
treatment at that time and authorization for treatment for 
only teeth # 14 and 18 was pending before the VA at that time  
The veteran did not apply for authorization for the treatment 
of tooth #9 until after its treatment had been completed in 
May 1993.  Thus, as it is clear that the veteran did not have 
prior approval for the treatment at issue, his claim has been 
considered as a request for payment or reimbursement for the 
cost of unauthorized medical expenses under 38 C.F.R. 17. 
120.

While the veteran seeks payment for the dental treatment in 
question, he has not alleged that the treatment was for a 
medical condition that was emergent or that delay would have 
been hazardous to his life or health; or that VA facilities 
were not readily available.  In fact, the veteran made no 
attempt to obtain treatment for this condition through the 
VA, but only asked for reimbursement after the fact.  Where 
an appellant does not, at least, allege all three elements 
for payment or reimbursement of unauthorized medical 
expenses, the claim is not well grounded.  As the veteran did 
not make an "ipse dixit averment," the claim is not 
plausible.  Parker v. Brown, 7 Vet. App. 116 (1994).  Thus, 
the veteran's claim for reimbursement must be denied.  


ORDER

Payment or reimbursement for the cost of dental treatment not 
previously authorized which was rendered at a private 
facility on January 15, 1993, January 20, 1993, and May 21, 
1993, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

